*427
ORDER

PROST, Circuit Judge.
Savitri D. Harris submits a document stating that he is “returning” his petition for review that the clerk’s office previously rejected as untimely. The court treats Harris’s submission as a motion for leave to file his petition for review out of time. The court considers whether Harris’s petition for review should be dismissed as untimely
The initial decision of the administrative judge advised Harris that if he did not seek full board review, the decision would become final on October 1, 2003. The initial decision further informed Harris that “[t]o be timely, your petition must be received by the court no later than 60 calendar days after the date this initial decision becomes final.” On April 19, 2004, the court received Harris’s petition for review, more than six months after the date that the initial decision became final.
Because Harris’s petition for review was received more than 60 days after the initial decision became final, the court must dismiss Harris’s petition as untimely. See Fed. R.App. P. 26(b) (court of appeals may not extend the time to file a petition for review)
Accordingly,
IT IS ORDERED THAT:
(1) Harris’s motion for leave to file his petition for review out of time is denied.
(2) Harris’s petition for review is dismissed.
(3) Each side shall bear its own costs.